DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Restriction
Regarding the amendment filed 04/21/2022: Claims 1-2, 4-6, 8-9, 13, 15, 30-31, 38, 41, 47-49 are pending. Claims 13, 15, 38, and 41 have been withdrawn.
Applicant's election without traverse of the restriction in the reply filed on 04/21/2022 is acknowledged.  A complete response to this action requires cancelling the withdrawn claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Williams et al (US 2008/0094051 A1, heretofore referred to as Williams).

Regarding claim 1, Williams teaches a sensor system (Williams; Fig. 6 and Par 0057) comprising: parallel conductive filaments oriented in a first direction (Williams; Fig. 6, Elements 12a-12d and Par 0027; Williams teaches the nanowires are parallel); a stimulus sensitive material arranged to connect the parallel conductive filaments (Williams; Fig 2a, Element 16, Fig 6, Element 320, Par 0027, and Par 0057; Williams teaches that an active material is used to create receptors for sensing the stimulus of interest), the stimulus sensitive material having a resistivity which changes with exposure to a stimulus (Williams; Par 0061; Williams teaches each nanowire has its resistance measured to determine the stimulus), the stimulus including at least one of: presence of a hydrocarbon, temperature, pressure, stress, or strain on the stimulus sensitive material (Williams; Par 0032; Williams teaches organic molecules can be sensed, i.e. hydrocarbons); and a signal conditioning module connected to the parallel conductive filaments (Williams; Fig 5, Element 1026a) and configured to measure resistance between adjacent parallel conductive filaments (Williams; Par 0057 and 0061; Williams teaches the gates in the signal conditioning module 1026a are used to control the voltage signal 1028a sent to the nanowires to determine the resistance).

Regarding claim 4, Williams teaches a sensor system (Williams; Fig. 6 and Par 0057) comprising: a first layer (Williams; Fig. 6, Elements 12a-12d) and a second layer (Williams; Fig. 6, Elements 14a-14d), the first layer comprising parallel conductive filaments oriented in a first direction (Williams; Par 0027; Williams teaches the nanowires are parallel), and the second layer comprising parallel conductive filaments oriented in a second direction different from the first direction (Williams; Par 0030; Williams teaches the circuit is a crossbar circuit with a different direction for each layer), each of the first layer and the second layer including a stimulus sensitive material arranged to connect the parallel conductive filaments of the respective layer (Williams; Fig 2a, Element 16, Fig 6, Element 320, Par 0027, and Par 0057; Williams teaches that an active material is used to create receptors for sensing the stimulus of interest), the stimulus sensitive material having a resistivity which changes with exposure to a stimulus (Williams; Par 0061; Williams teaches each nanowire has its resistance measured to determine the stimulus), the stimulus including at least one of: presence of a hydrocarbon, temperature, pressure, stress, or strain on the stimulus sensitive material (Williams; Par 0032; Williams teaches organic molecules can be sensed, i.e. hydrocarbons); an insulating layer between and separating the first layer and the second layer (Williams; Fig 6, Element 304a and Par 0034; Williams teaches diodes to insulate in one direction); and a first signal conditioning module connected to the parallel conductive filaments of the first layer (Williams; Fig 5, Element 1026a) and configured to measure resistance between adjacent parallel conductive filaments of the first layer (Williams; Par 0057 and 0061; Williams teaches the gates in the signal conditioning module 1026a are used to control the voltage signal 1028a sent to the nanowires to determine the resistance); and a second signal conditioning module connected to the parallel conductive filaments of the second layer (Williams; Fig 5, Element 2026a) and configured to measure resistance between adjacent parallel conductive filaments of the second layer (Williams; Par 0057 and 0061; Williams teaches the gates in the signal conditioning module 2026a are used to control the voltage signal 2028a sent to the nanowires to determine the resistance).

Regarding claim 5, Williams teaches the sensor system of claim 4 in which the first signal conditioning module is the second signal conditioning module (Williams; Fig 5, Par 0052, and 0053; Williams teaches that the signal conditioning portions are interconnected).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Thostenson (US 2015/0211142 A1, heretofore referred to as Thostenson).
Regarding claim 2, Williams teaches the sensor system of claim 1.
Williams is silent on in which the parallel conductive filaments are interwoven with non-conductive filaments oriented in a second direction perpendicular to the first direction to form a mesh.
Thostenson teaches in which the parallel conductive filaments are interwoven with non-conductive filaments oriented in a second direction perpendicular to the first direction to form a mesh (Thostenson; Par 0048).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the sensor of Williams with the woven mesh of Thostenson in order to allow the wider use of various substrates (Thostenson; Par 0005 and 0010).

Regarding claim 47, Williams teaches the sensor system of claim 1, Williams further teaches in which the stimulus sensitive material comprises a polymer (Williams; Par 0004; Williams teaches the active material may be a polymer).
Williams is silent on conductive and/or semi conductive nanoparticles dispersed within the polymer.
	Thostenson teaches conductive and/or semi conductive nanoparticles dispersed within the polymer (Thostenson; Par 0007 and 0052).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the sensor of Williams with the nanoparticles of Thostenson in order to allow the wider use of various substrates (Thostenson; Par 0005 and 0010).

Regarding claim 48, the combination of Williams and Thostenson teaches the sensor system of claim 47. Williams further teaches in which the conductive and/or semi conductive nanoparticles are distributed in the polymer sufficiently closely that a quantum mechanical tunnelling effect controls the electrical response of the stimulus sensitive material (Williams; Par 0049; Williams teaches that the dopant atoms are 1 atom per nm, which is within the 2-3nm that the quantum tunneling effect requires).

Regarding claim 49, the combination of Williams and Thostenson teaches the sensor system of claim 47. Williams further teaches in which the nanoparticles comprise carbon nanotubes and/or graphene (Thostenson; Par 0007; Thostenson teaches carbon nanotubes may be used).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Hummer et al (US 2018/0330594 A1, heretofore referred to as Hummer).
Regarding claim 30, Williams teaches the sensor system of claim 1.
Williams is silent on formed as part of a belt wrap for wrapping around a field joint of a pipe.
Hummer teaches formed as part of a belt wrap for wrapping around a field joint of a pipe (Hummer; Fig 10, Element 130 and Par 0069; Hummer teaches a flange band for wrapping a joint).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the sensor of Williams with the wrap of Hummer as Hummer teaches the use of nano-sensors in order to allow the detection of leaks in a pipeline (Hummer; Par 0016).

Regarding claim 31, Williams teaches the sensor system of claim 1.
Williams is silent on formed as part of a patch for a hydrocarbon storage or transportation system.
	Hummer teaches formed as part of a patch for a hydrocarbon storage or transportation system (Hummer; Par 0016; Hummer teaches using the sensor in welds and plugs, which can be considered a patch).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the sensor of Williams with the patch of Hummer as Hummer teaches the use of nano-sensors in order to allow the detection of leaks in a pipeline (Hummer; Par 0016).

Allowable Subject Matter
Claims 6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 6, the specific limitations of  “… a first layer, a second layer and a third layer, the first layer comprising parallel conductive filaments oriented in a first direction, the second layer comprising parallel conductive filaments oriented in a second direction different from the first direction, and the third layer comprising parallel conductive filaments oriented in a third direction, each of the first layer, the second layer and the third layer including a stimulus sensitive material arranged to connect the parallel conductive filaments of the respective layer, the stimulus sensitive material having a resistivity which changes with exposure to a hydrocarbon; an insulating layer between and separating the first layer and the second layer; the third layer being separated from the first layer and the second layer by a known thickness of a medium permeable to the hydrocarbon … a third signal conditioning module connected to the parallel conductive filaments of the third layer and configured to measure resistance between adjacent parallel conductive filaments of the third layer” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 8-9 are allowed for depending from allowable claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Zulfiquar teaches an embedded nanosystem in a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867